Title: Cotton Tufts to Abigail Adams, 11 April 1785
From: Tufts, Cotton
To: Adams, Abigail


     
      Dear Cousin
      
       11 April 1785
      
     
     I have not received any Letter either from Mr. Adams or from you since Yours, just after your Arrival at Passy. We are solicitous to hear, from You—and I flatter myself that We shall for the future have more regular Intelligence. We have had much to do in the Electioneering Way. So far as we can judge from Accounts from different Parts of the Country, Mr. Bowdoin will be elected Governor. Am doubtful whether the Lt. Governor is elected by the People. Had Your nearest Friend been here, No Struggle would have arisen who should have been the first Magistrate. I think there would have been a Unanimity. Mr. Hancock and his Adherents struggled hard to introduce Mr. Cushing.
     Bror. Cranch and Sister, Betsey and Lucy are all well. Mr. Palmer is reduced to a deplorable Scituation as to Estate. German Town is advertised for sale and he still possesses his State for planning. His Daughter Betsy is I fear in a Hectic State. I had no expectation of writing a Line to you, But Mr. Smith presenting to me this Letterand informing me that Col. Norton who will probably be the Bearer of this, will not go on Board untill half an hour hence I could not resist the Impuls of writing. Love to Cousins. More hereafter. Your Affectionate Frd. & Kinsman
     
      Cotton Tufts
     
    